FILED
                             NOT FOR PUBLICATION                            JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MYSKE TINNEKE PODUNG,                            No. 12-73371

               Petitioner,                       Agency No. A088-286-081

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Myske Tinneke Podung, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009),

and we deny the petition for review.

       Podung does not challenge the agency’s finding that the incidents and

emotional harm she experienced in Indonesia, even considered cumulatively, do

not rise to the level of persecution. Further, substantial evidence supports the

agency’s finding that, even under a disfavored group analysis, Podung has not

shown sufficient individualized risk to establish a well-founded fear of future

persecution. See Halim v. Holder, 590 F.3d 971, 977-79 (9th Cir. 2009); cf. Sael v.

Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004). Accordingly, Podung’s asylum

claim fails.

       Because Podung failed to meet the lower burden of proof for asylum, her

claim for withholding of removal necessarily fails. See Zehatye v. Gonzales, 453

F.3d 1182, 1190 (9th Cir. 2006).

       Finally, Podung does not raise any arguments in her opening brief regarding

the agency’s denial of his CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not supported by argument are deemed waived).

       PETITION FOR REVIEW DENIED.




                                          2                                    12-73371